Citation Nr: 1010991	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  06-03 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether the reduction of the disability rating for the 
service-connected status post donor site of the left hip 
associated with service-connected post operative residuals of 
chondromalacia of the left knee, from 10 percent to 
noncompensable, effective November 1, 2005, was proper.

2.  Entitlement to a compensable disability rating for 
service-connected status post donor site of the left hip 
associated with service-connected post operative residuals of 
chondromalacia of the left knee.

3.  Entitlement to disability rating greater than 30 percent 
for post operative residuals of chondromalacia of the left 
knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from February 1993 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and July 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

In December 2005, the RO, in pertinent part, denied service 
connection for sleep apnea and peptic ulcer.  The Veteran 
perfected a timely appeal to this decision in February 2006.  
However, in a statement received in January 2007, the Veteran 
withdrew these appeals. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

In February 2004, service connection was granted for status 
post donor site of the left hip (associated with service 
connected postoperative residuals of chondromalacia of the 
left knee).  A 10 percent disability rating was assigned 
effective in May 2003.  

In April 2005, the RO proposed a reduction in the disability 
rating for the left hip disability from 10 percent to 
noncompensable.  In a letter dated in May 2005, the Veteran 
was advised of the proposed reduction.

A July 2005 rating action of the RO reduced the disability 
rating for the left hip disability, from 10 percent to 
noncompensable effective as of November 1, 2005.  In February 
2006, the Veteran noted disagreement with the reduction.

While a Statement of the Case was issued in June 2006, it 
only pertained to an increased rating for the left hip 
disability.  This Statement of the Case did not contain laws 
and regulations that pertain to the reduction of a disability 
rating assigned to the left hip.  As such, a Supplemental 
Statement of the Case should be issued.  An unprocessed 
notice of disagreement should be remanded, not referred, to 
the RO/AMC for issuance of a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Additionally, the Board finds that this issue is intertwined 
with the issue of entitlement to an increased rating for the 
left hip disability, as such, the issue of a compensable 
disability rating for the service-connected status post donor 
site of the left hip associated with service-connected post 
operative residuals of chondromalacia of the left knee will 
be held in abeyance until resolution of the aforestated 
issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran also claims that his chondromalacia of the left 
knee is more severe than what is reflected by the current 
evaluation.  He has not undergone VA examination of the left 
knee since August 2005.  In light of the Veteran's 
contentions of increased symptomatology and a review of the 
medical evidence of record, the Board finds that a 
contemporaneous examination should be conducted.  When a 
claimant alleges that his or her service-connected disability 
has worsened since the last examination, a new examination 
may be required to evaluate the current degree 
of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination - 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (the Court determined the Board 
should have ordered a contemporaneous examination of the 
Veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request him to update the list of the 
doctors and health care facilities that 
have treated him for his left knee and 
left hip disabilities.  If information is 
provided in sufficient detail, the RO/AMC 
should make arrangements to obtain all the 
records of the treatment afforded to the 
Veteran from all the sources listed by him 
that are not already on file.  All 
information obtained should be made part 
of the file.

2.  The RO/AMC should arrange for a VA 
examination to determine the extent of the 
Veteran's left knee disability.  A copy of 
the claims file is to be provided to the 
examiner in conjunction with conducting 
the examination of the Veteran.  All 
diagnostic studies deemed necessary by the 
examiner should be accomplished.

The examiner is requested to identify all 
pertinent symptomatology and findings 
should be reported in detail, including 
range of motion and stability testing.  
The report should list all subjective 
complaints and objective findings in 
detail; particularly the examiner should 
address the extent of functional 
impairment attributable to any reported 
pain, fatigability, incoordination, or 
weakness.  The factors upon which the 
opinions are based must be set forth in 
detail.  

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and activities 
of daily life.  A complete rationale for 
any opinion expressed shall be provided.

3.  The RO/AMC shall send the Veteran a 
Statement of the Case concerning the claim 
for restoration of a 10 percent disability 
evaluation for the left hip disability.  
Advise him that he still needs to file a 
timely substantive appeal (VA Form 9 or 
equivalent) in response to the Statement 
of the Case to perfect an appeal to the 
Board concerning this claim.  
38 C.F.R. §§ 20.200, 20.302(b).  If, and 
only if, he perfects a timely appeal of 
this claim should it be returned to the 
Board for further appellate consideration.

4.  If the remaining claims are not 
granted, the RO/AMC shall sent the Veteran 
and his representative a Supplemental 
Statement of the Case concerning his 
claims and give them an opportunity to 
submit additional evidence and/or argument 
in response before returning these claims 
to the Board for further appellate 
consideration.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


